Case 2:21-cv-03507-PA-PD Document 15 Filed 08/02/21 Page 1 of 2 Page ID #:193


 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   AFRICAN FIREFIGHTERS IN                        Case No. CV 21-3507 PA (PDx)
     BENEVOLENT ASSOCIATION and
12   JABARI JUMAANE,                                JUDGMENT OF DISMISSAL
13
                          Plaintiffs,
14
            v.
15
     MARQUEECE HARRIS-DAWSON;
16   THE CITY OF LOS ANGELES; and
17   DOES 1-10,

18                        Defendants.

19
20          In accordance with the Court’s August 2, 2021 Minute Order granting the Motion to
21   Dismiss filed by defendants Marqueece Harris-Dawson and the City of Los Angeles
22   (“Defendants”) and dismissing the action filed by plaintiffs African Firefighters in
23   Benevolent Association and Jabari Jumaane (“Plaintiffs”) with prejudice, it is HEREBY
24   ORDERED, ADJUDGED, AND DECREED that the action filed by Plaintiffs is dismissed
25   with prejudice.
26   //
27   //
28   //
Case 2:21-cv-03507-PA-PD Document 15 Filed 08/02/21 Page 2 of 2 Page ID #:194


 1          It is further ORDERED, ADJUDGED, AND DECREED that Defendants shall have
 2   their costs of suit.
 3
 4   DATED: August 2, 2021

 5                                            ___________________________________
                                                         Percy Anderson
 6                                              UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
